      Case 1:20-cr-00036-RJA-MJR Document 48 Filed 07/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


       v.                                                            ORDER
                                                                    20-CR-36-A

DAJON WOODS,

                                   Defendant.


       The defendant, Dajon Woods, who is charged in an Indictment with serious

narcotics-trafficking offenses, appeals the denial of a motion for pretrial release by

Magistrate Judge Michael J. Roemer. Defendant Woods’ argues pursuant to 18 U.S.C.

§ 3145 that posting his mother’s residence as security for his pretrial release, which she

owns free and clear of any liens, will adequately assure his appearances as required

and the safety of the community. The Court assumes the familiarity of the parties with

the prior proceedings before the Magistrate Judge and the issues before the Court on

appeal.

       For the reasons stated by Magistrate Judge Roemer, Dkt. No. 35, and the

additional reasons that follow, the Court denies defendant Woods’ appeal. The Court

finds that the defendant has not overcome the statutory presumptions at 18 U.S.C.

§ 3142(e)(3) that no conditions or combination of conditions of release will reasonably

assure the appearance of the defendant and safety of the community that arise from the

serious narcotics-trafficking offenses that are alleged in the Indictment against him.

During the last approximately 11 years, it appears the defendant has sustained three

felony convictions and two firearms arrests. During that period, the defendant has had


                                             1
      Case 1:20-cr-00036-RJA-MJR Document 48 Filed 07/01/20 Page 2 of 3




three rearrests while under supervision; two prior probation violations; at least one

bench warrant; an arrest for unlawfully fleeing a police officer in a motor vehicle; a

conviction for attempted assault of an officer; and, an extensive history of substance

abuse. Considering this record and the serious charges that the defendant faces, the

Court finds the defendant’s mother’s residence is not sufficient security for his pretrial

release. Unfortunately, the defendant’s record shows he is unlikely to abide by any

available condition or combination of conditions of release that can be set by the Court.

       Defendant Woods faces a mandatory-minimum sentence of five years

imprisonment if convicted of the alleged conspiracy to distribute 28 grams or more of

cocaine base with which he is charged, and it appears that the evidence against him,

which includes an undercover sale of cocaine base and heroin, is strong. Under these

circumstances, the defendant has a correspondingly strong incentive to flee, and

although his counsel correctly points out that it would be foolish for the defendant to

flee, his past record and history of substance abuse give the Court no reason to find the

defendant will behave rationally if he is granted pretrial released.

       Moreover, even if the Court were to require stringent electronic monitoring of

defendant Woods and home incarceration in his mother’s residence (which the

defendant has not proposed), it remains feasible for him to attempt to earn money by

illegally distributing controlled substances. The § 3142(e)(3) presumptions were

adopted because “[i]t is well known that drug trafficking is carried on to an unusual

degree by persons engaged in continuing patterns of criminal activity. Persons charged

with major drug felonies are often in the business of importing and distributing

dangerous drugs, and thus, because of the nature of the criminal activity with which



                                              2
      Case 1:20-cr-00036-RJA-MJR Document 48 Filed 07/01/20 Page 3 of 3




they are charged, they pose a significant risk of pretrial recidivism.” S.Rep. No. 225,

98th Cong., 2d Sess. 20, reprinted in 1984 U.S.Code Cong. & Admin. News 3182,

3203. The defendant has not shown that home incarceration in his mother’s residence

while subject to electronic monitoring, and upon pain of her forfeiture of the residence,

reasonably will mitigate the particular risk of pretrial recidivism that he poses. For these

reasons, and for the reasons stated by the Magistrate Judge, see Dkt. No. 35, the

defendant’s appeal of the denial of his motion for pretrial release, Dkt. No. 36, is denied.

       IT IS SO ORDERED.




                                          ___s/Richard J, Arcara________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: July 1, 2020




                                             3
